                 Case 3:18-cv-05918-RBL Document 31 Filed 03/04/19 Page 1 of 4



 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
     KEVIN MICHAEL BELL
10                                                        NO. 3:18-cv-05918-RBL
11                         Plaintiff,
            v.                                            DEFENDANT NISQUALLY TRIBE’S
12                                                        SURREPLY IN RESPONSE TO
     CITY OF LACEY; Police Chief DUSTY                    PLAINTIFF’S MOTION FOR
13   PIERPOINT individually; Police Commander             TEMPORARY RESTRAINING
     JOE UPTON individually; City Attorney                ORDER
14   DAVID SCHNEIDER individually; Mayor
15   ANDY RYDER individually; City Manager
     SCOTT SPENCE individually; DOEs 1-25
16   individually; NISQUALLY TRIBE, Nisqually
     CEO JOHN SIMMONS, individually and
17   Nisqually CFO ELETTA TIAM individually.
18                         Defendants.
19
            Defendant Nisqually Tribe files this Surreply in Response to Plaintiff Kevin Michael
20
     Bell’s Motion for Temporary Restraining Order (Dkt. #20), which the Court sua sponte
21
     converted to a motion for preliminary injunction. (Dkt. #27). Plaintiff’s praecipe (Dkt. #26)
22
     and reply briefing (Dkt. #29) modify the scope of the relief sought in Plaintiff’s Motion, and
23
     Nisqually therefore asks that the Court strike this untimely modification.
24
                                  I.      PROCEDURAL HISTORY
25
            Plaintiff filed this action on November 9, 2018. (Dkt. #1-2). Plaintiff indicated serving
26
     the Nisqually Tribe on or about January 7, 2019. (Dkt. #13). He filed his Motion for Temporary
27
     Restraining Order for same-day consideration on February 19, 2019. (Dkt. #20). In that Motion,
     DEFENDANT NISQUALLY TRIBE’S SURREPLY IN             F LOYD , P FLUEGER & R INGER P.S.
     RESPONSE TO PLAINTIFF’S MOTION FOR                  200 WEST THOMAS STREET, SUITE 500
                                                         SEATTLE, WA 98119
     TEMPORARY RESTRAINING ORDER - 1
                                                         TEL 206 441-4455
                                                         FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 31 Filed 03/04/19 Page 2 of 4



 1   Plaintiff specifically sought, in part, injunctive relief “prohibiting Nisqually Indian Tribe from

 2   detaining Plaintiff at any time pending a final ruling on the merits.” (Dkt. #20). Plaintiff’s brief

 3   did not address any injunction upon Nisqually’s jail officials. (See Dkt. #20).

 4          Nisqually opposed this motion on February 21, 2019. (Dkt. #25). Nisqually’s brief

 5   focused on its sovereign immunity and Plaintiff’s failure to prove waiver. (Dkt. #25 at 3-4).

 6          Later that afternoon, Plaintiff filed a “praecipe” modifying his request for an injunction

 7   against the Tribe. (Dkt. #26). Specifically, Plaintiff sought to modify his motion to seek

 8   injunctive relief against jail officials, rather than Nisqually itself. (Dkt. #26). Plaintiff later

 9   submitted a reply briefing that did not challenge Nisqually’s sovereign immunity. (Dkt. #29).

10   The brief ends with a request that the Court “prohibit the Nisqually tribal officials who operate

11   Nisqually Jail from detaining plaintiff.” (Dkt. #29 at 9).

12                              II.     AUTHORITY AND ARGUMENT
13          The Local Rules set out the standards for surreplies. LCR 7(g). If new facts or

14   arguments are introduced in a reply, the nonmoving party may file a surreply requesting that

15   the court strike the material. Jinni Tech Ltd. v. Red.com, Inc., No. C17-0217JLR, 2017 U.S.

16   Dist. LEXIS 174279, at *10 (W.D. Wash. Oct. 20, 2017) (Robart, J.). A surreply “shall be

17   strictly limited to addressing the request to strike,” and “[e]xtraneous argument or a surreply

18   filed for any other reason will not be considered.” LCR 7(g)(2).
19          “As a general rule, a ‘movant may not raise new facts or arguments in his reply brief’”

20   as doing so ‘essentially prevents [the nonmoving party] from providing any response.’” United

21   States v. Washington, 88 F. Supp. 3d 1203, 1217 (W.D. Wash. 2015) (Martinez, J.) (citation

22   omitted); see also United States v. Puerta, 982 F.2d 1297, 1300 n.1 (9th Cir. 1992) (“New

23   arguments may not be introduced in a reply brief.”) In Washington, the Court struck one party’s

24   legal arguments first offered on reply, notwithstanding their importance to the case, due to the

25   resulting “one-sided presentation.” Washington, 88 F. Supp. 3d at 1217.

26          Here, Nisqually requests that the Court strike any argument by Plaintiff requesting relief
27   against its jail officials, rather than the Tribe itself. Plaintiff’s Motion was clear that it sought

     DEFENDANT NISQUALLY TRIBE’S SURREPLY IN               F LOYD , P FLUEGER & R INGER P.S.
     RESPONSE TO PLAINTIFF’S MOTION FOR                    200 WEST THOMAS STREET, SUITE 500
                                                           SEATTLE, WA 98119
     TEMPORARY RESTRAINING ORDER - 2
                                                           TEL 206 441-4455
                                                           FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 31 Filed 03/04/19 Page 3 of 4



 1   relief against Nisqually, rather than any specific individuals. Nisqually therefore did not brief

 2   issues related to whether its sovereign immunity is implicated even if Plaintiff only names its

 3   unnamed officials, which Nisqually posits it may well be. See, e.g., Shermoen v. United States,

 4   982 F.2d 1312, 1320 (9th Cir. 1992) (“[A] suit may fail, as one v. the sovereign, even if it is

 5   claimed that the officer being sued has acted unconstitutionally or beyond his statutory powers,

 6   if the relief requested can not be granted by merely ordering the cessation of the conduct

 7   complained of but will require affirmative action by the sovereign….”). Moreover, Plaintiff’s

 8   late modification came after the deadline for counsel for Does 1-25—which Plaintiff describes

 9   as including Nisqually jail officers—to respond to the Motion. (Dkt. #1-2). It also allows

10   Plaintiff’s request to sidestep argument regarding whether the unnamed individuals named in

11   its Reply can, indeed, be bound by such relief. See Fed. R. Civ. P. 65(d)(2). The

12   aforementioned concerns are particularly potent given the already expedited briefing schedule

13   upon which Plaintiff’s temporary restraining order motion was noted.

14          Nisqually therefore respectfully asks the Court to strike Plaintiff’s belated request for

15   injunctive relief against Nisqually tribal officials. Plaintiff’s request for injunctive relief should

16   be limited to the two entities he initially named in his Motion: the City of Lacey and Nisqually.

17          DATED this 4th day of March, 2019.

18                                           FLOYD PFLUEGER & RINGER, P.S.
19                                           /s/ Thomas B. Nedderman
                                             Thomas B. Nedderman, WSBA No. 28944
20                                           William J. Dow, WSBA No. 51155
21                                           FLOYD, PFLUEGER & RINGER P.S.
                                             200 W. Thomas Street, Suite 500
22                                           Seattle, WA 98119
                                             Tel (206) 441-4455
23                                           Fax (206) 441-8484
                                             tnedderman@floyd-ringer.com
24
                                             wdow@floyd-ringer.com
25                                           Counsel for Defendants Nisqually Tribe,
                                             CEO John Simmons and CFO Eletta Tiam
26
27

     DEFENDANT NISQUALLY TRIBE’S SURREPLY IN               F LOYD , P FLUEGER & R INGER P.S.
     RESPONSE TO PLAINTIFF’S MOTION FOR                    200 WEST THOMAS STREET, SUITE 500
                                                           SEATTLE, WA 98119
     TEMPORARY RESTRAINING ORDER - 3
                                                           TEL 206 441-4455
                                                           FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 31 Filed 03/04/19 Page 4 of 4



 1                                   DECLARATION OF SERVICE

 2           Pursuant to RCW 9A.72.085, I declare under penalty of perjury and the laws of the
     State of Washington that on the below date, I delivered a true and correct copy of
 3
     DEFENDANT NISQUALLY TRIBE’S SURREPLY IN RESPONSE TO PLAINTIFF’S
 4   MOTION FOR TEMPORARY RESTRAINING ORDER via the method indicated below to
     the following parties:
 5
      Jackson Millikan                        Counsel for Plaintiff     [ ] Via Messenger
 6    Millikan Law Firm                                                 [ ] Via Email
      2540 Kaiser Rd NW                                                 [ ] Via Facsimile
 7
      Olympia, WA 98502                                                 [ ] Via U.S. Mail
 8    jackson@millikanlawfirm.com                                       [X] Via CM/ECF

 9    Kent Underwood                          Counsel for Plaintiff     [ ] Via Messenger
      Underwood Law                                                     [ ] Via Email
10    705 S. 9th Street, Suite 205                                      [ ] Via Facsimile
11    Tacoma, WA 98405                                                  [ ] Via U.S. Mail
      Kent@underwoodlaw.us                                              [X] Via CM/ECF
12
      Robert W. Novasky                       Counsel for Defendants    [ ] Via Messenger
13    Forsberg & Umlauf, P.S.                 Does 1-25                 [ ] Via Email
      1102 Broadway Ste 510                                             [ ] Via Facsimile
14    Tacoma, WA 98402-3534                                             [ ] Via U.S. Mail
15    rnovasky@FoUm.law                                                 [X] Via CM/ECF

16    John E. Justice                         Counsel for Lacey         [ ] Via Messenger
      Law, Lyman, Daniel, Kamerrer &          Defendants                [ ] Via Email
17    Bogdanovich, P.S.                                                 [ ] Via Facsimile
      P.O. Box 11880                                                    [ ] Via U.S. Mail
18    Olympia, WA 98058                                                 [X] Via CM/ECF
19    jjustice@lldkb.com

20    Daniel F. Mullin                        Counsel for Lacey         [ ] Via Messenger
      Aaron P. Gilligan                       Defendants                [ ] Via Email
21    101 Yesler Way, Suite 400                                         [ ] Via Facsimile
      Seattle, WA 98104                                                 [ ] Via U.S. Mail
22
      dmullin@masattorneys.com                                          [X] Via CM/ECF
23    agilligan@masattornys.com

24
            DATED this 4th day of March, 2019 at Seattle, Washington.
25
                                        /s/ Monica R. Howard
26
                                        Monica R. Howard, Legal Assistant
27

     DEFENDANT NISQUALLY TRIBE’S SURREPLY IN          F LOYD , P FLUEGER & R INGER P.S.
     RESPONSE TO PLAINTIFF’S MOTION FOR               200 WEST THOMAS STREET, SUITE 500
                                                      SEATTLE, WA 98119
     TEMPORARY RESTRAINING ORDER - 4
                                                      TEL 206 441-4455
                                                      FAX 206 441-8484
